Citation Nr: 9914627	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
thyroid disorder, prior to January 20, 1994.

2  Entitlement to a rating in excess of 10 percent for a 
thyroid disorder, from January 20, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran has verified active military service extending 
from July 1959 to July 1961, July 1975 to July 1979, and from 
May 1985 to April 1993.  His active service includes several 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision granted service 
connection for hyperthyroidism and assigned a noncompensable 
rating, effective in May 1993, and a 10 percent rating 
effective January 20, 1994.  

In May 1997, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).

This case was previously before the Board in September 1997 
when it was remanded for consideration under changes in the 
regulations relating to the endocrine system which were 
revised effective June 6, 1996.  See 38 C.F.R. §§ 4.119 
(1995); [61 Fed.Reg. 20440-20447 (May 7, 1996)].  The RO was 
also to obtain current records of treatment.  Unfortunately, 
for the reasons discussed below, the Board finds that the 
case must be partially remanded again.

The Board notes that it has recharacterized the issue of 
entitlement to an increased rating for the disability at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), in Fenderson v. West, 12 
Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 588, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for issuance 
of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected disability, or more 
recently as a claim for evaluation of hyperthyroidism, rather 
than as a disagreement with the original rating award for 
this disorder.  However, the RO issued an SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for this 
condition.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Finally, the Board has recharacterized the veteran's service-
connected disability as a "thyroid disorder" rather than 
hyperthyroidism because the medical evidence shows that the 
veteran was hyperthyroid until his treatment by radioactive 
iodine in January 1994, after which time he became 
hypothyroid and began taking thyroid replacement medication.  
The Board finds that a remand is necessary with regard to 
evaluation of the veteran's disability from the time he 
became hypothyroid.  This will be discussed below in the 
remand portion of this decision.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal, prior to 
January 21, 1994.

2.  Prior to January 21, 1994, the veteran's thyroid disorder 
was manifested by elevated thyroid hormones and weight loss.  
The veteran did not have tachycardia or tremor; he did not 
require continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hyperthyroidism, prior to January 21, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 7900 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his thyroid 
disorder is more severe than currently evaluated is 
plausible.  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Factual Background

Shortly following the veteran's discharge in April 1993, the 
veteran was evaluated by VA in a September 1993 compensation 
and pension examination for suspected diabetes based on an 
elevated glucose found in his discharge physical.  He 
complained of a 40 pound intentional weight loss in the past 
two years.  He had had increased nocturia up to two to three 
times in the past year with polyuria.  He denied polydipsia, 
polyphasia, or fatigue.  His pulse was 88.  His activities 
were restricted by his knee problems, but otherwise he had no 
limitations.  The diagnosis was elevated blood glucose by 
history and he was referred for thyroid function testing.

Because the results of his thyroid function tests were 
outside of normal range, the veteran was referred for a 
thyroid scan to rule out Grave's Disease.  VA outpatient 
treatment records show that in November 1993, he felt "OK", 
with no nervousness, and appeared euthyroid.  His pulse was 
64.  Later that month, he had no acute complaints and denied 
any symptoms associated with hyperthyroidism.  The diagnosis 
was mild hyperthyroidism.  His pulse was 70.  On January 11, 
1994, the veteran was seen by an endocrinologist who noted 
that the veteran appeared euthyroid.  Nuclear thyroid tests 
showed symmetric activity in the right and the left lobe of 
the thyroid without focal defects identified and an elevated 
24 hours uptake of 37 percent.  He was diagnosed with Grave's 
disease and referred for treatment with radioactive iodine.  
On January 20, 1994, a therapy dose of radioactive iodine was 
administered orally.  A subsequent evaluation on January 28, 
1994 diagnosed hyperthyroidism and concluded that elevation 
of blood sugar was probably due to hyperthyroidism.

VA outpatient treatment reports show a complaint of easy 
fatigability and increased nervousness in February 1994.  It 
is also noted that the veteran appeared euthymic.  An April 
1994 record shows treatment for hypertension and 
hyperthyroidism.  His pulse was 76.  In May, a notation shows 
that he was currently being prescribed T4 for thyroid disease 
which he had started in April.  He complained of feeling 
sluggish and gaining 40 pounds since January.  He had no 
constipation and no temperature intolerance.  His medication 
was increased and the notation made that the veteran was 
"clinically quite hypothyroid."  In July, his weight had 
stabilized but he still felt tired although with some 
increased energy.  He was still noted to be hypothyroid and 
his Synthroid dose was increased.  In November record notes 
that the veteran developed hypothyroidism after radioactive 
iodine treatment for his Grave's disease in January 1994.  

In March 1995, the veteran's pulse was 104.  In April it was 
104 and 98.  In May, he was noted to be doing fine "with no 
symptoms of hypo or hyperthyroidism."  His pulse was 98.  
Later that month, he complained of fatigue.  In June he was 
tested at a sleep clinic and found to have borderline sleep 
apnea.  In October 1995, the veteran reported that he was 
doing well, although he stated that he would like to have 
more energy.  He was assessed as clinically euthyroid.  Later 
in October he complained of feeling "rundown" stating that 
he was sleepy during the day.  Otherwise he was stable.  In 
December his hypertension was stable, on medication, and he 
was continuing with thyroid medication.  His pulse was 87.  

In January 1996, the veteran  underwent surgery involving 
removal of the uvula to treat obstructive sleep apnea.  In 
March, records show that he was currently on thyroid 
replacement medication.  He complained of feeling sluggish.  
This thyroid medication was increased and his pulse was 91.  
In July, he continued to complain of being tired.  In August, 
his pulse was 98.  In September, records show treatment for 
hypothyroidism and hypertension.  His pulse was 89 and he 
complained of being forgetful.  In October, he was still 
complaining of feeling sluggish, the assessment was euthyroid 
on Synthroid and his medication was reduced.  In November he 
was assessed with questionable dementia.

In February 1997, a progress note shows that the veteran was 
on thyroid replacement medication and had no specific 
complaints.  His appetite and weight had increased.  His 
thyroid was slightly palpable.  He was assessed as clinically 
euthyroid, but his TSH remained low despite a decrease in his 
dose of Synthroid since his last visit.  He still complained 
of fatigue and his Synthroid was decreased.  His pulse was 
93.  In May, he noticed no change in his symptoms since his 
dose was decreased in February.  His energy was still 
decreased, weight unchanged, and his appetite good.  He slept 
good and denied heat or cold intolerance, tremor, 
diaphoreses, or bowel irregularity.  On physical examination, 
tremor was positive, his thyroid was not palpable and his 
pulse was 84 and regular, down from 93 just before the 
examination.  The examiner noted that clinically he appeared 
mildly hypothyroid but the laboratory results were "OK."  
In July, the veteran continued to have sleep apnea syndrome.  
In December, he complained that he was feeling "run down."  
He denied insomnia, heat intolerance, weight loss, bowel 
changes or appetite changes.  His pulse was 83.  

In February 1998, the veteran's pulse was 101 while being 
treated for trauma to the elbow.  In March, a progress note 
shows no complaints, no constipation, palpitations, coronary 
pain, or shortness of breath.  His fatigue had improved and 
he had no heat or cold intolerance.  He continued on 
Synthroid medication and his pulse was 91.

Analysis

Disabilities of the endocrine system are evaluated under the 
criteria at 38 C.F.R. § 4.119, Diagnostic Codes 7900-7919.  
Diseases of the thyroid are rated under Diagnostic Codes 
7900-7905.  Hyperthyroidism is evaluated under Diagnostic 
Code 7900.  For the period prior to January 20, 1994, the 
rating code then in effect indicated that hyperthyroidism in 
remission; or operated or cured was to be rated 
noncompensable.  A compensable, or 10 percent evaluation was 
warranted for moderate or postoperative hyperthyroidism with 
tachycardia which may be intermittent, and tremor.  38 C.F.R. 
Part 4, § 4.119, Diagnostic Code 7900 (1994).  A minimal 10 
percent evaluation was also for application when continuous 
medication was required for control of hyperthyroidism.  See 
Note 3 to Diagnostic Code 7900.

Prior to January 20, 1994, the date on which medical evidence 
reflects that he received treatment for hyperthyroidism with 
radioactive iodine, the veteran's thyroid disorder was 
primarily manifested by a euthyroid appearance, elevated 
uptake, and a 40 pound weight loss in the prior two years 
although he indicated that this weight loss was intentional.  
There is no evidence of either tachycardia or tremors.  There 
is also no evidence that the veteran was taking medication to 
control his hyperthyroidism.  

The preponderance of the evidence of record, at any time 
prior to January 20, 1994, and since the veteran's separation 
from service, is against an initial compensable disability 
evaluation for the veteran's service-connected 
hyperthyroidism.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes arguments by the veteran's representative 
that this case should be remanded for another VA examination, 
stating that "outpatient treatment record[s] should very 
rarely be used, if ever, to evaluate a claim for 
compensation."  He further argues that reliance on such 
records is cost effective, but "they infrequently are of 
qualitative substance, as the examining physicians are not 
compensation specialists."  The Board can discern some 
validity in the representative's arguments where the claim is 
one for service connection and the issues involved are 
etiological; however, where the issue involves the level of 
the veteran's current disability, current treatment records 
are very often the most probative evidence.  Because the 
representative has not explained how obtaining another VA 
examination would assist in determining the veteran's level 
of disability for the period prior to January 20, 1994, 
rather than merely being cumulative of evidence already 
contained in the claims file, the Board can find not basis 
for complying with such a request.  Nevertheless, while 
another VA examination is not necessary to determine the 
veteran's level of disability for the fixed period prior to 
January 20, 1994, the Board finds for the reasons enumerated 
below in the remand portion that a VA examination is 
necessary to assist in determining the veteran's current 
disability.


ORDER

Entitlement to an initial compensable rating for a thyroid 
disorder, prior to January 20, 1994, is denied.


REMAND

This claim was remanded in September 1997, since the RO did 
not have the opportunity to consider the claim under the 
recently published changes to the rating schedule for 
endocrine disorders, effective June 6, 1996.  61 Fed. Reg. 
20440-20447 (May 7, 1996).  Because the law changed after the 
claim had been filed, but before the administrative or 
judicial appeal process had been concluded, the RO was 
instructed to apply the version more favorable to a veteran.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991); see also 
VAOPGCPREC - 69-90 (O.G.C. Prec. 69-90). 

Although the RO properly applied Karnas, the Board notes that 
the RO has continued to rate the disability under the 
criteria for hyperthyroidism, in the face of competent 
medical evidence indicating that subsequent to his treatment 
by radioactive iodine in January 1994, hypothyroidism is now 
the appropriate characterization for the veteran's thyroid 
disability.  The Board finds the selected rating scheme 
inappropriate for the veteran's disability in view of the 
diagnosis and symptomatology, which should be coordinated to 
accurately assess the impairment of function.  The Court has 
held that an evaluation must be based on the factors that 
appear within the rating criteria. Drosky v. Brown, 10 Vet. 
App. 251 (1997).  To afford the veteran due process, the 
veteran must be provided a statement of the case listing the 
appropriate rating criteria.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) ("Shifting diagnostic codes throughout the 
adjudication process, while perhaps harmless with regard to 
the decision reached, may create confusion as to the 
standards and criteria employed in evaluating the claim").  

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim. 38 U.S.C.A. § 
5107(a).  The veteran is service-connected for hypertension 
with cardiac symptoms.  The veteran's representative has 
argued that these cardiac symptoms could very well be 
tachycardia associated with the service-connected thyroid 
disease.  He also argues that the veteran's high blood 
pressure is a symptom of his thyroid disease.  The Board is 
unable to determine from the medical evidence any 
relationship between these symptoms and his service-connected 
thyroid disorder.  

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1. The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased evaluation for a thyroid 
disorder rated as hyperthyroidism but 
most recently diagnosed as hypothyroidism 
since the date of the most recent 
treatment records that are already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, to include a complete record of 
VA medical treatment to the present time.

2. The veteran should be scheduled for a 
VA endocrinology evaluation to determine 
the current nature and extent of severity 
of his service-connected thyroid disorder 
rated as hyperthyroidism but most 
recently diagnosed as hypothyroidism. The 
claims file, copies of the old and 
amended criteria for rating disorders of 
the endocrine system, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
completion of the examination. The 
examiner should conduct any further 
indicated special studies.  The examiner 
should identify all of the veteran's 
symptoms.  The examiner is specifically 
requested to comment on the presence of 
any cardiac symptoms caused by his 
service-connected thyroid disorder and, 
if possible, to provide alternate 
etiology of any cardiac symptoms not 
found to be related to his thyroid 
disorder.

The physician is requested to conduct the 
examination in a manner that will elicit 
the information necessary for 


an informed determination of the severity 
of the veteran's thyroid disability in 
accordance with the criteria for 
hypothyroidism in effect prior to June 6, 
1996, and the current evaluative 
criteria.

If the veteran is found to have other 
disorders, the manifestations and 
resultant impairment therefrom should be 
dissociated from the service-connected 
thyroid disorder to the extent possible.  
Any opinions expressed as to the severity 
of the appellant's thyroid disability 
must be accompanied by a complete 
rationale.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for a thyroid 
disorder rated as hyperthyroidism but 
most recently diagnosed as hypothyroidism 
with consideration of the previous and 
amended criteria for rating disorders of 
the endocrine system with application of 
those criteria more favorable to the 
veteran.  The RO should give full 
consideration to the following decision:  
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found).

Following completion of these actions, and if the decision 
remains unfavorable, the veteran and representative should be 
provided with a Supplemental Statement of the Case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The veteran needs to take no action until so informed.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The purpose of 
this REMAND is to assist the veteran and to accord due 
process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

